Citation Nr: 0949142	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, including secondary to service-connected thoracic 
spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied entitlement to service 
connection for a lumbar spine disability.   

In February 2007, the Board remanded the matter to obtain a 
VA medical opinion pertaining to its etiology.  The Board 
again remanded this case for specific development measures in 
September 2007 and in November 2008.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  Following the hearing, additional evidence was 
associated with the record consisting of VA outpatient 
treatment records, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  At 
that time, the Veteran and his representative alleged that 
the claimed lumbar spine disability developed secondarily to 
the Veteran's service-connected  thoracic spine strain.  In 
May 2009, the matter was remanded the matter to obtain a VA 
medical opinion pertaining to the claim of entitlement on a 
secondary basis.  


FINDING OF FACT

The preponderance of the medical evidence weighs against a 
finding that the Veteran's lumbar spine disability is due to 
his active military service, or as secondary to his service-
connected thoracic spine strain.




CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service or service-connected disability.  38 U.S.C.A. §§ 
1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated in June 2003, March 2007, April 2008, 
June 2009, and October 2009.  Additionally, the June 2004 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for entitlement to service connection.  The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, the 
March 2007, April 2008, and June 2009 letters provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decision on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
arranging for the Veteran to undergo VA Compensation and 
Pension examinations.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002).  In support of his claim, the Veteran presented 
testimony before the undersigned.  The record as it stands 
includes sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  The record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims on the merits.

Analysis 

The Veteran seeks service connection for a lumbar spine 
disability, including secondary to service-connected thoracic 
spine strain.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and that the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of osteoarthritis, service connection may be 
granted if the disease is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An undated service treatment record demonstrates complaints 
of low back pain after standing up from a chair.  At that 
time, the veteran denied any prior history of back problems 
or recent strenuous activities.  Physical examination 
revealed pain at the lumbar paraspinal area and flexion was 
limited to 30 degrees.  The Veteran was diagnosed as having a 
lumbar strain and placed on light duty for ten days.  Upon 
separation examination in October 2002, there was no visible 
or palpable abnormality of the back. The Veteran exhibited 
full range of motion and there were no signs of discomfort 
during range of motion testing.  

Upon VA examination dated in July 2003, the Veteran presented 
with complaints of lumbar spine pain.  Range of motion 
testing demonstrated flexion to 95 degrees, extension to 45 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  There was evidence of 
radiation of pain on movement, muscle spasm or tenderness.  
An x-ray of the lumbar spine was normal.  The Veteran was 
diagnosed as having a chronic, intermittent, lumbar strain.  

Upon VA examination dated in December 2004, the Veteran 
demonstrated full range of motion of the lumbar spine.  The 
Veteran was afforded an additional VA examination in March 
2007.  At that time, the Veteran reported experiencing lumbar 
spine intermittently throughout the years.  Aggravating 
factors included carrying the mail for his position as a mail 
carrier.  Physical examination revealed mild tenderness of 
the lumbar spine.  There was no evidence of muscle spasms.  
Range of motion testing demonstrated flexion to 95 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 30 degrees.  
Strength, sensation and reflexes were normal.  X-rays of the 
lumbar spine were normal.  The Veteran was diagnosed as 
having a thoracolumbar strain.  The examiner opined that it 
was not at least as likely as not that the Veteran's current 
lumbar strain was related to service.  He reasoned that the 
Veteran's in-service injury apparently resolved because there 
was no subsequent documentation of complaints of or treatment 
lumbar spine complaints specifically regarding the lumbar 
spine. 

MRI reports of the lumbar spine dated in December 2007 and in 
November 2008, demonstrated mild lumbar spondylitic changes.  
A possible diagnosis of Scheuerman's disease was noted in 
January 2008.  

In April 2009, the Veteran testified that his current lumbar 
spine complaints were attributable to his service-connected 
thoracic spine disability.

In July 2009 and pursuant to the Board's May 2009 remand 
directives, the Veteran's claims folder was returned to a VA 
examiner who had conducted previous medical examinations.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

The examiner was asked to determine if the Veteran's lumbar 
spine disability was secondary to his service-connected 
thoracic spine disability.  The VA examiner reviewed the 
service treatment records, post-service VA treatment records, 
and VA examination reports and concluded that the Veteran's 
claimed current lumbar spine disability was not at least as 
likely as not etiologically related to his service-connected 
thoracic spine disability.  The examiner also noted that the 
Veteran's MRI results were not consistent with his in-service 
injury.  The examiner reasoned that the Veteran's MRI 
findings were more indicative of Scheuerman's disease and did 
not correlate well with the Veteran's clinical presentation.    

After a thorough review of the record, all of the evidence of 
record shows that the Veteran does not have a lumbar spine 
disability on a direct basis or secondary to a service-
connected disability.  Although service treatment records 
indicate that the Veteran experienced back pain, 
approximately in 1999, after standing up from his chair, the 
subsequent service treatment records, to include an October 
2002 separation examination report, do not reveal complaints 
of, treatment for, or a diagnosis of a chronic lumbar spine 
disability.  Critically, in March 2007, a VA examiner opined 
that the Veteran's in-service lumbar spine injury had 
apparently resolved.  Accordingly, any injury to the lumbar 
spine that did transpire during service appears to have been 
acute and transitory, and to have soon resolved without 
chronic manifestations.  In sum, service connection for a 
lumbar spine disability is not warranted on a direct basis.  

There is no competent medical evidence on file in support of 
the claim.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Critically, in July 2009, a VA examiner opined that it was 
not at least as likely as not that the Veteran's current 
lumbar spine disability was related to his service-connected 
thoracic spine disability.  

In any event, it is also noted that a separate grant of 
service connection for a lumbar spine would not entitle the 
Veteran to any additional benefits.  The current rating 
criteria evaluate the thoracic and lumbar spine as a whole 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  To evaluate the thoracic and lumbar 
spine separately would violate VA's "anti-pyramiding" rule 
that precludes evaluation of the same disability under 
different diagnoses.  38 C.F.R. § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

In sum, because all of the requirements for service 
connection on either a direct or secondary basis are not 
shown, the preponderance of the evidence is clearly against a 
finding that the Veteran has a lumbar spine disability a 
result of service or as secondary to service-connected 
thoracic spine disability.  Service connection for a lumbar 
spine disability must be denied.

The Board has considered the written contentions on file by 
and on behalf of the Veteran.  However, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current disability 
related to service, or whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a lumbar spine disability, to include on a 
secondary basis; therefore, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disability, including 
secondary to service-connected thoracic spine strain, is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


